Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurupati et al., US Pub. No.20210037048 in view of Li, US Pub. No.20160344769.
As to claim 1, Kurupati discloses a method of operating a cache node in a content delivery network comprising:
identifying a content request (making a request to an edge server, see [0024]);
in response to the content request, generating a synthetic response for the content request, wherein the synthetic response includes at least a request for a proof of work (existence of the user-agent) and fingerprinting attributes associated with an end user device that generated the content request (bot detection by using a bot script masquerading its user-agent as one of the well-known browsers is then caught by checking for the existence of the user-agent and the given fingerprint in the “known/correct” table ,see [0031] to [0033]),
communicating the synthetic response to the end user device, obtaining a response from the end user device to the synthetic response, determining that the content request is associated with a bot based on the response and in response to determining that the content request is associated with a bot, preventing a second content request to an origin server to obtain the content (diverting the attack traffic in case of the bot detected, see [0063] to [0068]).
Kurupati does not specifically disclose identifying a content request without a valid token for content not cached on the cache node.  However, Li discloses identifying a content request without a valid token for content not cached on the cache node (determining whether the browser is a legitimate browser or a bot. For example, browser may execute the injected telemetry instructions, reach one or more checkpoints, generate one or more checkpoint records and/or checkpoint tokens, and send the checkpoint records, see [0175] to [0177]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Li’s teachings into the computer system of Kurupati to control data information because it would have enabled the server computer to determine that the legitimate browser in a computer network.

As to claim 2, Kurupati discloses the proof of work comprises a java script proof of work function (see [0029] to [0030]).

As to claim 3, Kurupati discloses wherein the fingerprinting attributes comprise a browser version, an IP address associated with the end user device, or an operating system version (see [0050] to [0054]).

As to claim 4, Kurupati discloses wherein determining that the content request is associated with a bot based on the response comprises: providing at least one of the fingerprinting attributes to at least one service, obtaining an indication from the at least one service that the end user device comprises a bot; and determining that the content request is associated with a bot based on the indication (see [0031] to [0033]).

As to claim 5, Kurupati discloses wherein determining that the content request is associated with a bot based on the response comprises: generating a score based on the fingerprinting attributes, determining that the content request is associated with a bot based on the score satisfying at least one criterion (see [0058] to [0060]).

As to claim 6, Kurupati discloses in response to the second content request, generating a second synthetic response for the content request, wherein the second synthetic response includes at least a request for a proof of work and fingerprinting attributes associated with a second end user device that generated the second content request, communicating the second synthetic response to the second end user device, obtaining a second response from the second end user device to the second synthetic response, determining that the second content request is not associated with a bot based on the response bot detection by using a bot script masquerading its user-agent as one of the well-known browsers is then caught by checking for the existence of the user-agent and the given fingerprint in the “known/correct” table ,see [0031] to [0033]), and in response to determining that the second content request is not associated with a bot, obtaining the second content from an origin server and providing the second content to the second end user device (see [0069] to [0075]).
Kurupati does not specifically disclose identifying a content request without a valid token for content not cached on the cache node.  However, Li discloses identifying a content request without a valid token for content not cached on the cache node (determining whether the browser is a legitimate browser or a bot. For example, browser may execute the injected telemetry instructions, reach one or more checkpoints, generate one or more checkpoint records and/or checkpoint tokens, and send the checkpoint records, see [0175] to [0177]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Li’s teachings into the computer system of Kurupati to control data information because it would have enaled the server computer to determine that the legitimate browser in a computer network.

As to claim 7,Li discloses in response to determining that the second content request is not associated with a bot, generating a token for the second end user device and providing the token to the second end user device (using checkpoint tokens to process data and send the checkpoint records, see [0175] to [0177]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Li’s teachings into the computer system of Kurupati to control data information because it would have enaled the server computer to determine that the legitimate browser in a computer network.

As to claim 8, Kurupati discloses caching the second content in the cache node (see [0030] to [0032]).

As to claim 9, Kurupati discloses obtaining one or more bot preferences from a customer of the content delivery network, wherein the one or more bot preferences indicate at least at least one criterion associated with a bot, generating a score based on the fingerprinting attributes, determining that the content request is associated with a bot based on the score satisfying the at least one criterion (see [0058] to [0063]).

Claims 10-18 are rejected for the same reasons set forth in claims 1-9 respectively.

Claims 19-20  are rejected for the same reasons set forth in claims 1 and 1 respectively. As to the added limitation, Kurupati discloses when the response fails to satisfy the at least one criterion: obtaining the content from an origin server; and providing the content to the end user device (see [0030] to [0034] and [0068]).

Conclusion
5.        Claims 1-20 are rejected.
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates,  can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450



/KHANH Q DINH/Primary Examiner, Art Unit 2458